Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
-	Applicant's Amendment filed May 3, 2021 is acknowledged.
-	Claim(s) 1, 12, 16 is/are amended
-	Claim 19 is new
-	Claim(s) 1-19 is/are pending in the application.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Examiner respectfully withdraws the objection to the claims.  Applicant’s amendment has rendered the objection moot.

Allowable Subject Matter
Claims 1-19 are allowed.
The claimed invention (claim 1 as representative of the independent claims)  recites “An in-vehicle display system, comprising an image generator, an intermediate image receiver and a controller, wherein the image generator is configured to project projection light of a first image; the intermediate image receiver is configured to receive the projection light of the first image, so as to present the first image, and the intermediate image receiver is further configured to have a changeable intermediate image receiving position; and the controller is configured to control the intermediate image receiving position of the intermediate image receiver at least based on a current driving speed, so as to present the first image at a corresponding position, and in response to the current driving speed increasing, the controller increases an optical distance between the intermediate image receiving position of the intermediate image receiver and a position at where the first image is to be presented; or the controller is configured to determine a safe distance in front of the vehicle and control the intermediate image receiving position of the intermediate image receiver at least directly based on the current driving speed, so as to present the first image at the safe distance in front of the vehicle, the intermediate image receiver comprises a plurality of image receiving elements that are superimposed together, the controller is configured to control a number of image receiving elements to which a driving voltage is applied among the plurality of image receiving elements, the projection light of the first image received by the intermediate image receiver does not present the first image at a position of an image receiving element to which no driving voltage is applied among the plurality of image receiving elements, thereby adjusting the intermediate image receiving position of the intermediate image receiver.”.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including the intermediate image receiver is configured to receive the projection light of the first image, so as to present the first image, and the intermediate image receiver is further configured to have a changeable intermediate image receiving position; and the intermediate image receiver comprises a plurality of image receiving elements that are superimposed together, the controller is configured to control a number of image receiving elements to which a driving voltage is applied among the plurality of image receiving elements, the projection light of the first image received by the intermediate image receiver does not present the first image at a position of an image receiving element to which no driving voltage is applied among the plurality of image receiving elements, thereby adjusting the intermediate image receiving position of the intermediate image receiver.	
Claims 12 and 16 recite similar allowable subject matter.
Applicant has argued these features in the Remarks dated March 22, 2021 on page 7-10.  These features find support at least at paragraph 0057 of Applicant’s original specification.
As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uragami et al, U.S. Patent Publication No. 20170212347 (image display device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Dorothy Harris/Primary Examiner, Art Unit 2625